Exhibit 99.2 Final Transcript Thomson StreetEventssm Conference Call Transcript BIG - Q4 2008 Big Lots, Inc. Earnings Conference Call Event Date/Time: Mar. 04. 2009 / 8:00AM ET ThomsonStreetEvents www.streetevents.com Contact Us 1 © 2009 Thomson Financial. Republished with permission. No part of this publication may be reproduced or transmitted in any form or by any means without the prior written consent of Thomson Financial. Final Transcript Mar. 04. 2009 / 8:00AM ET, BIG - Q4 2008 Big Lots, Inc. Earnings Conference Call CORPORATE PARTICIPANTS Tim Johnson Big Lots, Inc. - VP, Strategic Planning & IR Steve Fishman Big Lots, Inc. - Chairman, CEO Joe Cooper Big Lots, Inc. - CFO Chuck Haubiel Big Lots, Inc. - SVP, Real Estate, Legal, General Counsel CONFERENCE CALL PARTICIPANTS Jeff Stein Soleil Securities, Stein Research - Analyst David Mann Johnson Rice & Co. - Analyst Peter Keith Piper Jaffray - Analyst John Zolidis Buckingham Research Group - Analyst Patrick McKeever MKM Partners - Analyst Ronald Bookbinder Global Hunter Securities - Analyst Stacy Widlitz Pali Capital - Analyst Ivy Jack Analyst Paul Trussell JPMorgan Chase & Co. - Analyst Joe Feldman Telsey Advisory Group - Analyst PRESENTATION Operator Ladies and gentlemen, welcome to the Big Lots fourth quarter 2008 teleconference.
